ON MOTION FOR REHEARING

PER CURIAM.
Appellant’s motion for rehearing is granted. We previously vacated appellant’s conviction and sentence for escape but affirmed his conviction and sentence for grand theft of an automobile. Because appellant’s violent career criminal sentence for grand theft of an automobile was predicated on appellant s conviction for escape, appellant must be resentenced. See § 775.084(l)(e), Fla.Stat. (1997). Accordingly, we modify our previous opinion only with regard to this resentencing issue raised by appellant on rehearing. Appellant’s conviction for grand theft of an automobile is affirmed, but we remand for resentencing on this offense.
BOOTH, MINER and VAN NORTWICK, JJ., concur.